NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2152-19

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

THOMAS L. COAR,
a/k/a THOMAS COAR,
THOMAS PARKER and DEVINE,

     Defendant-Appellant.
____________________________

                    Submitted March 23, 2021 – Decided April 9, 2021

                    Before Judges Yannotti and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment Nos. 14-03-0746
                    and 14-03-0747.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Steven M. Gilson, Designated Counsel, on
                    the brief).

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Matthew E.
                    Hanley, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Thomas L. Coar appeals from an October 24, 2019 order

denying his petition for post-conviction relief (PCR). We affirm.

      We recounted the salient facts in a prior appeal affirming defendant's

convictions and sentence as follows:

            [A] jury convicted defendant on two counts of first-
            degree robbery, N.J.S.A. 2C:15-1; one count of third-
            degree unlawful possession of a weapon, N.J.S.A.
            2C:39-5(b)[;] and two counts of third-degree
            possession of a weapon for unlawful purpose, N.J.S.A.
            2C:39-4(a). Subsequent to his conviction, defendant
            pled guilty to second-degree possession of a weapon by
            a convicted felon, N.J.S.A. 2C:39-7(a). . . .

                  . . . On October 6, 2013, Jose Tandazo and
            Rommel Bravo were standing outside of Tandazo's
            residence in Newark after their work shift ended at a
            local restaurant. As Tandazo and Bravo were parting
            ways, they were approached by two individuals, one of
            whom produced a gun, pointed it at Tandazo's head, and
            demanded money. Bravo noticed a Newark police
            vehicle approaching and flagged it down causing the
            two suspects to flee. Officer Miguel Ressurreicao
            exited his police vehicle and gave chase. Officer
            Ressurreicao saw that one of the two suspects was
            wearing camouflage and holding a gun.

                  During the foot chase the two suspects separated
            and Officer Ressurreicao testified he followed the one
            wearing camouflage to the parking lot of a nearby
            Walgreens. There, he discovered defendant who was
            wearing camouflage and "fumbling with the garbage"
            and arrested him. Officer John Stutz and a third officer

                                                                       A-2152-19
                                       2
            were dispatched to the scene. Officer Stutz testified he
            recovered a BB gun in an alleyway adjacent to the
            Walgreens parking lot. Subsequent testing of the gun
            did not yield any fingerprints of value.

                  At trial, Tandazo testified to the incident and
            stated the man with the gun was clean shaven.
            Defendant's booking photo, introduced into evidence,
            showed him with a full beard. Bravo also testified and
            recounted the incident in a similar fashion to Tandazo.
            Neither Bravo nor Tandazo identified defendant as one
            of the two men who tried to rob them. Officer
            Ressurreicao was the only witness to link defendant to
            the robbery.

            [State v. Coar, No. A-4378-15 (App. Div. Jan. 22,
            2018) (slip op. at 1-3).]

      In August 2018, defendant filed a pro se PCR petition arguing ineffective

assistance of trial counsel, but failed to articulate a basis on which the court

could grant him relief. Defendant's assigned PCR counsel filed a more formal

petition and brief, and appeared with defendant for an initial hearing on March

8, 2019. At the initial hearing, the judge understood defendant's claim was based

on trial counsel's failure to investigate witnesses who would exculpate him. The

PCR judge adjourned the hearing to enable defendant to confer with his counsel

in order to file "an affidavit or a certification of the type required under the

[Rules] in order for the [c]ourt to consider granting an [e]videntiary [h]earing




                                                                           A-2152-19
                                       3
later on sounding of [i]neffective [a]ssistance of [c]ounsel for failure to

investigate witnesses . . . ."

      An evidentiary hearing occurred on August 5 and September 27, 2019.

Defendant testified he had "quite a few disagreements about what [trial counsel]

was doing, or whether or not he even knew what he was doing, actually. Because

I wanted to have one of the guys [who] was . . . the manager of the Walgreens

[testify]." Defendant claimed the Walgreens manager would have placed him

"inside Walgreens, when the crime actually happened . . . [b]ecause we were

standing at the counter talking. I was in there for cough medication . . . ."

Defendant claimed the manager's name was Louis Mercado and he discussed

calling the witness with trial counsel who "just kind of like ignored me. We had

an argument . . . over it."

      On the second day of the evidentiary hearing, the State called defendant's

trial counsel to testify. Trial counsel stated he spent approximately 1200 hours

on the case, investigated the crime scene, and reviewed the entire file with

defendant, which was provided by his prior trial counsel. However, trial counsel

denied defendant provided any alibi or exculpatory information to him stating:

"As far as I know, both orally and written, directly and indirectly, I did not get




                                                                            A-2152-19
                                        4
anything that would have led us to be able to exculpate [defendant]. I would

have used it, . . . in my [m]otion to [d]ismiss [the] [i]ndictment."

      Trial counsel also testified he had no reason to visit the Walgreens or

interview witnesses at the Walgreens because defendant informed counsel he

was arrested in "an alley that he was running through" that was "very close to

Walgreens." Counsel testified the discovery provided by the State contained no

information about Mercado. Moreover, defendant did not identify any witnesses

and never mentioned Mercado's name "[f]rom November 12[], 2015, when

[counsel] took up his case through April 22, 2016[,] when [it] was completed

and [he] was sentenced, never one time."

      Trial counsel testified the first time he heard Mercado's name "was when

[defendant] wrote [counsel] a letter, which was on August 18[], 2019." He

testified he would have acted on the information if he received Mercado's name

during the pre-trial or trial stage of the case because "it's significant, [an] alibi's

big." Trial counsel explained the defense strategy was to put the State to its

proofs, and assert that the State lacked the evidence to meet its burden of proof.

      On October 24, 2019, the PCR judge issued a written decision denying

defendant's petition. The judge found as follows:

                   This court granted an evidentiary hearing limited
             to the question of whether defendant told counsel that

                                                                                A-2152-19
                                          5
there was an alibi witness whom counsel failed to "file
a certification [from the alibi witness].         Here,
[d]efendant argues that counsel was defective for
failing to investigate and interview an alibi witness.
Defendant did not, however, provide "affidavits or
certifications based upon the personal knowledge of the
affiant or the person making the certification[]" to
assert the facts that an investigation would have
revealed." [State v. Porter, 216 N.J. 343, 355 (2013).]

      ....

       . . . . At the evidentiary hearing[, defendant's]
trial attorney testified that he did not . . . interview any
witnesses. He was not told of any alibi witnesses. . . .

      ....

      In addressing an ineffective assistance claim
based on counsel's failure to call an absent witness, a
PCR court must unavoidably consider whether the
absent witness's testimony would address a significant
fact in the case, and assess the absent witness's
credibility. [See McCauley-Bey v. Delo,] 97 F.3d
1104[,] 1106 (8th Cir. 1996) (stating that the absent
witness's credibility "is a part of determining
prejudice") . . . .

       However, the assessment of an absent witness's
credibility is not an end in itself. Rather, it is a factor
in the court's determination whether there is a
reasonable probability that, but for the attorney's failure
to call the witness, the result would have been
different[,] that is, there would have been reasonable
doubt about the defendant's guilt. In considering the
impact of the absent witness, a court should consider
"[(]1) the credibility of all witnesses, including the
likely impeachment of the uncalled defense witnesses;

                                                               A-2152-19
                             6
           (2) the interplay of the uncalled witnesses with the
           actual defense witnesses called[;] and (3) the strength
           of the evidence actually presented by the prosecution."
           [Ibid.] All three factors derive from the court's
           obligation under [Strickland v. Washington, 466 U.S.
668, 695 (1984)] to consider the totality of the evidence
           in making its prejudice determination.

                 ....

                  The testimony of [the Walgreens manager] would
           have been particularly vulnerable on cross examination.
           Defendant was arrested in the parking lot after having
           been seen standing near the trash can and rummaging
           in the trash. The arresting officer recovered a gun from
           this trash receptacle. The clothing description given by
           the victim(s) matched the clothing worn by the
           defendant. Had the manager been identified and
           interviewed there is nothing before the court that
           supports a finding that the manager would have had any
           reason to recall the defendant. The evidence adduced
           at trial was more than sufficient to establish beyond a
           reasonable doubt the guilt of the defendant.
           Defendant's allegation of ineffective assistance of
           counsel fails to support a finding that the result of the
           trial is unreliable because counsel's failures. [Id. at
           696.]

     Defendant raises the following point on this appeal:

           THE DEFENDANT'S CONVICTIONS MUST BE
           REVERSED BECAUSE TRIAL COUNSEL FAILED
           TO PURSUE AN ALIBI DEFENSE.

     "Post-conviction relief is New Jersey's analogue to the federal writ of

habeas corpus." State v. Pierre, 223 N.J. 560, 576 (2015) (quoting State v.


                                                                       A-2152-19
                                      7
Preciose, 129 N.J. 451, 459 (1992)). It serves as a safeguard to ensure that a

criminal defendant was not unfairly convicted and is the "last line of defense

against a miscarriage of justice." State v. Nash, 212 N.J. 518, 526 (2013).

      Our review of a PCR claim after a court has held an evidentiary hearing

"is necessarily deferential to [the] PCR court's factual findings based on its

review of live witness testimony." Id. at 540. Where an evidentiary hearing has

been held, we should not disturb "the PCR court's findings that are supported by

sufficient credible evidence in the record." Pierre, 223 N.J. at 576 (quoting

Nash, 212 N.J. at 540). We review any legal conclusions of the trial court de

novo. Nash, 212 N.J. at 540-41; State v. Harris, 181 N.J. 391, 419 (2004).

      When a petitioner claims ineffective assistance of counsel as a basis for

relief, he must satisfy two prongs: counsel's performance was deficient, and but

for those errors, he would not have been convicted. See Strickland, 466 U.S. at

687, 694; State v. Fritz, 105 N.J. 42, 58 (1987). As relevant here, one ground

for post-conviction relief asks whether there has been a "[s]ubstantial denial in

the conviction proceedings of defendant's rights under the Constitution of the

United States or the [c]onstitution or laws of the State of New Jersey." R. 3:22-

2(a). A criminal defendant's right to counsel, under the Sixth Amendment of the

United States Constitution and article I, paragraph 10 of the New Jersey


                                                                           A-2152-19
                                       8
Constitution, includes the right to adequate legal advice. Strickland, 466 U.S.

at 686; Fritz, 105 N.J. at 58.

      There is a strong presumption counsel "rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional

judgment." Strickland, 466 U.S. at 690. Further, because prejudice is not

presumed, Fritz, 105 N.J. at 52, the defendant must demonstrate "how specific

errors of counsel undermined the reliability" of the proceeding, United States v.

Cronic, 466 U.S. 648, 659 n.26 (1984).

      Defendant asserts the PCR judge "egregiously downplayed the impact of

the alibi defense," particularly since Tandazo and Bravo were unable to identify

defendant and Officer Ressurreicao's testimony linking defendant to the crime

was tenuous. We disagree and affirm substantially for the reasons expressed in

the PCR judge's opinion. We add the following observations.

      The "[f]ailure to investigate an alibi defense is a serious deficiency that

can result in the reversal of a conviction." Porter, 216 N.J. at 353. Indeed, "few

defenses have greater potential for creating reasonable doubt as to a defendant's

guilt in the minds of the jury [than an alibi]." Ibid. (alterations in original)

(quoting State v. Mitchell, 149 N.J. Super. 259, 262 (App. Div. 1977)). "[W]hen

a petitioner claims his trial attorney inadequately investigated his case, he must


                                                                            A-2152-19
                                         9
assert the facts that an investigation would have revealed, supported by

affidavits or certifications based upon the personal knowledge of the a ffiant or

the person making the certification." State v. Cummings, 321 N.J. Super 154,

170 (1999).

      The sufficient credible evidence adduced at the evidentiary hearing proves

defendant's trial counsel was not ineffective for failing to call Mercado beca use

there was no evidence presented establishing counsel knew of Mercado as a

potential witness prior to or during the trial. Furthermore, defendant presented

no certification from Mercado evidencing the alleged alibi. Most importantly,

the record does not convince us the failure to adduce Mercado's testimony

prejudiced the outcome of defendant's case.        The State's evidence proved

defendant was the perpetrator based upon Officer Ressurreicao's testimony that

he chased defendant, never lost sight of him, and arrested him in the Walgreens

parking lot, as well as the testimony from Officer Stutz that the gun was

recovered near the scene of the arrest. Therefore, the generalized assertion

Mercado's purported testimony would be he interacted with defendant inside the

Walgreens was unavailing and undermined the defense strategy the State lacked

the proofs necessary to obtain a conviction.




                                                                            A-2152-19
                                       10
Affirmed.




                 A-2152-19
            11